IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-50018
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus


PEDRO OLIVAS-VILLA,

                                         Defendant-Appellant.

                       - - - - - - - - - -
          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. P-00-CR-68-1-F
                       - - - - - - - - - -
                        September 17, 2001

Before JOLLY, BARKSDALE and DeMOSS, Circuit Judges.

PER CURIAM:*

     Pedro Olivas-Villa appeals his conditional guilty-plea

conviction for possession with intent to distribute marijuana.

He argues that the district court erred in denying his motion to

suppress the evidence obtained from a roving border patrol stop.

     A border patrol agent conducting a roving patrol may make a

temporary investigative stop of a vehicle if the agent is aware

of specific articulable facts, together with rational inferences

from those facts, that reasonably warrant suspicion that the


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 01-50018
                                  -2-

vehicle’s occupant is engaged in criminal activity.      See United

States v. Brignoni-Ponce, 422 U.S. 873, 884 (1975); United States

v. Cortez, 449 U.S. 411, 417-18 (1981).     Because Olivas did not

object to the magistrate judge’s report and recommendation that

the motion to suppress be denied, this court reviews the decision

for “plain error” only.     See United States v. Francis, 183 F.3d

450, 452 (5th Cir. 1999).    Consideration of the relevant factors,

viewed in the totality of the circumstances and in the light most

favorable to the Government, indicates that the district court

committed no error, plain or otherwise, in concluding that there

was reasonable suspicion for the stop.      See United States v.

Inocencio, 40 F.3d 716, 721-22 (5th Cir. 1994).     The district

court did not err in denying Olivas-Villa’s motion to suppress.

     AFFIRMED.